Citation Nr: 1548649	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  12-34 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  What evaluation is warranted for lumbar degenerative disc disease since July 21, 2009, exclusive of the period for which a temporary total evaluation was assigned for convalescence following microdiskectomy surgery?  

2.  What evaluation is warranted for right lower extremity radiculopathy since July 21, 2009?

3.  What evaluation is warranted for left lower extremity radiculopathy from July 21, 2009 to August 6, 2015?  

4.  What evaluation is warranted for left lower extremity radiculopathy since August 7, 2015?

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to July 2009.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was remanded by the Board in March 2015.


FINDINGS OF FACT

1.  From July 21, 2009, the Veteran's lumbar spine degenerative disc disease has not been manifested by forward thoracolumbar flexion to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes due to an intervertebral disc syndrome having a total duration of at least 4 weeks during a 12-month period, exclusive of the period for which a temporary total 100 percent disability rating was in effect.
 
2.  From July 21, 2009, the Veteran's right leg radiculopathy was not manifested by moderate incomplete paralysis of the sciatic nerve.

3.  For the period since July 21, 2009, the evidence is in equipoise as whether the Veteran's left leg radiculopathy symptomatology was manifested by moderate incomplete paralysis of the sciatic nerve.

4.  For the entire appeal period, the Veteran's service-connected disabilities have not rendered him unable to secure and follow a substantially gainful occupation, and are adequately contemplated by the rating schedule.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for lumbar degenerative disc disease since July 21, 2009, exclusive of the period for which a temporary total 100 percent disability rating was in effect, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59 (2015); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2015).

2.  Since July 21, 2009, the criteria for awarding a rating in excess of 10 percent for right lower extremity radiculopathy were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 20 percent rating since July 21, 2009, but no higher, for the Veteran's left leg radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124a, Diagnostic Code 8520 (2015).

4.  Since August 7, 2015, the criteria for a rating in excess of 20 percent for left lower extremity radiculopathy were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124a, Diagnostic Code 8520.

5.  The criteria for entitlement to a total disability rating based on individual unemployability due to his service-connected disabilities have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law.

In March 2015, this appeal was remanded for additional development.  In May 2015 appropriate VCAA notice addressing a claim of entitlement to a total disability rating based on individual unemployability, and providing the Veteran an opportunity to submit an authorization and release for additional records was sent to the Veteran.  In August 2015 the Veteran was afforded another VA examination, and in September 2015 he was provided a supplemental statement of the case.  There has therefore been substantial compliance with the remand directives, fulfilling the duty to assist, and the case is now ready for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

Disability Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.


Lumbar Spine

The Veteran's lumbar degenerative disc disease has been rated as 20 percent disabling since July 21, 2009, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, exclusive of the period for which a temporary total 100 percent disability rating was in effect.  The rating criteria for diseases and injuries of the spine are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).  As noted, the Veteran received a temporary total rating for convalescence following microdiskectomy surgery, and was thus in receipt of 100 percent disability from February 28, 2011 to June 30, 2011. 

In pertinent part, the General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply: 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating. 

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  38 C.F.R. § 4.71a.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 

An intervertebral disc syndrome (preoperatively or postoperatively) is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.

Note (1):  An incapacitating episode is a defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Service connection has been established for the Veteran's left and right lower extremity radiculopathy, and these disabilities are evaluated separately.  Thus, the evaluation of the Veteran's lumbar spine disability will be limited to orthopedic manifestations and any additional manifestations other than those of the sciatic nerve impairment. 

In order for an increased evaluation to be warranted for lumbar degenerative disc disease, the evidence must show forward thoracolumbar flexion is limited to 30 degrees or less, evidence of favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes due to an intervertebral disc syndrome having a total duration of at least 4 weeks but less than 6 weeks during a 12-month period.

In March 2010 the Veteran's lumbar spine flexion was limited to 30 degrees, resulting in left lower extremity pain, and extension was limited to 5 degrees.  X-ray revealed a mild loss of lordosis, with no significant degenerative change, and no listhesis.  A magnetic resonance imaging (MRI) study showed a L5-S1 loss of normal disc signal intensity with mild loss of disc height, left-sided disc protrusion with annular tear impinging the descending left S1 nerve root; and L5-S1 mild bilateral facet hypertrophy.  Lumbar stenosis, and degenerative disc disease of the lumbar spine were assessed.  An April 2010 MRI of the lumbar spine assessed spinal stenosis, lumbar radiculopathy and facet arthropathy.  In June 2010 the Veteran experienced back pain from impingement of his S1 nerve root.  

At a June 2010 VA examination for his lumbar spine the Veteran reported a history of low back pain since 2008.  He reported using a brace, steroid injections and limiting activity to control the pain.  Flexion was to 60 degrees, extension to 10 degrees, with objective evidence of pain on active range of motion.  Repetitive motion study revealed no additional limitations.  There was a history of fatigue, decreased motion, stiffness, spasm and spine pain with radiation.  There was left hip pain, stiffness, tenderness and decreased mobility.  The Veteran was limited to standing one hour and walking less than a mile.  His gait was normal.

December 2010 imaging showed a left L5-S1 disc herniation.  The assessment was left L5 radiculopathy.  Examination revealed tenderness of the lumbar paraspinal muscle.  Left lumbosacral range of motion was full and painless.

On February 28, 2011 physical examination revealed no incontinence or weakness.  The Veteran underwent a left sided lumbar microdiskectomy, for which he was awarded a temporary total evaluation for convalescence following surgery.  

In June 2012 the Veteran reported that he strained his back and had been given a steroid injection for the pain.  A July 2013 VA treatment note assessed herniated disc disease with S1 nerve impingement, and medication was continued for pain.  

At an August 2015 VA examination of the appellant's lumbar spine the diagnosis was degenerative disc disease and lumbar strain.  The Veteran reported experiencing daily low back pain aggravated by prolonged sitting or standing.  He used pain medications for his back daily.  The Veteran denied flare-ups or functional impairment.  

Range of motion testing showed forward flexion to 80 degrees, extension to 25 degrees, right lateral flexion to 25 degrees, and left lateral flexion, right and left lateral rotation each to 30 degrees.  The range of motion contributed to functional loss by limiting movement.  There was pain with motion in all planes of movement, and pain was evident with weight bearing.  There was moderate lower lumbar pain with palpation.  The Veteran was able to perform repetitive motion testing without any additional loss of function or range of motion following three repetitions.  The examiner indicated that he could not say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability with repeated use over a period of time.  Muscle spasms were absent.  Although there was localized tenderness, it did not result in an abnormal gait or spinal contour.  There was no guarding.  The Veteran did not use assistive devices.  The examiner indicated that a work position should allow for regular breaks from prolonged standing or walking (every hour) and should avoid repetitive bending.  

There is no evidence of record documenting that at any time during the appellate term addressed herein that the Veteran's lumbar spine degenerative disc disease was manifested by physician ordered bed rest for a term consistent with a higher rating.  Hence, an increased rating is not in order based on incapacitating episodes.

In addition, since July 21, 2009, the Veteran's thoracolumbar motion has not been manifested by either a limitation of forward flexion to 30 degrees or less, or favorable ankylosis involving the entire thoracolumbar spine. 

Consideration has been given as to whether a higher rating based on functional loss due to pain on use or due to flare-ups is warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

As noted above, in June 2010 the VA examiner noted flexion to 60 degrees, with objective evidence of pain on active range of motion.  Following repetitive motion there were no additional limitations.  There was a history of fatigue, decreased motion, stiffness, spasm and spine pain.  The August 2015 VA examiner noted flexion to 80 degrees with thoracolumbar function limited by pain.  The examiner avoided mere speculation as to additional functional limitations caused by the lumbar spine.

Thus, the evidence shows that the Veteran's complaints of pain are contemplated in the current evaluation assigned as it is based on the objectively demonstrated reduced motion.  Thus, even considering functional loss and painful motion, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for an evaluation in excess of 20 percent at any time since July 21, 2009.  It bears repeating that the General Rating Formula for Diseases and Injuries of the Spine specifically provide that the assigned ratings are controlling regardless whether there are or are not symptoms such as pain. 

The Veteran's radiculopathy is separately rated, and discussed below.  The Veteran does not have any other neurologic abnormalities or findings related to the back condition (such as bowel or bladder problems/pathologic reflexes).

Accordingly, the preponderance of the evidence is against entitlement to an evaluation in excess of 20 percent since July 21, 2009, for lumbar degenerative disc disease.  Staged ratings are not applicable.

Radiculopathy

The Veteran's left leg radiculopathy has been evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, for paralysis of the sciatic nerve.  The Veteran's right leg radiculopathy has been evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8726, for paralysis of the anterior crural nerve (femoral), however, the Board finds the evidence shows involvement of the sciatic nerve, and it too should be considered under Diagnostic Code 8520.  

Under Diagnostic Code 8520, incomplete paralysis of the sciatic nerve warrants a 10 percent evaluation when mild, a 20 percent evaluation when moderate, and a 40 percent evaluation when moderately severe.  38 C.F.R. § 4.124a. 

Diagnostic Code 8726 provides a rating for neuralgia of the anterior crural nerve. These diagnostic codes provide that mild incomplete paralysis is rated as 10 percent disabling.  Moderate incomplete paralysis is rated 20 percent disabling.  Severe incomplete paralysis warrants a 30 percent rating.  38 C.F.R. § 4.124a .

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

In March 2010 the Veteran reported sharp, throbbing radiating pain that was constant on the posterolateral part of the left hip to the upper thigh.  MRI impression was L5-S1 loss of normal disc signal intensity with a mild loss of disc height, left-sided disc protrusion with annular tear impinging the descending left S1 nerve root; and L5-S1 mild bilateral facet hypertrophy.  In May 2010 the Veteran described experiencing radiating pain down his left leg, and underwent an epidural injection to assist.  By June 2010 the Veteran described how his lumbar pain radiated down his left leg and caused him to need to stand in class or extend his left leg when he was driving. 

A June 2010 VA examination diagnosed left lower lumbar radiculopathy.  There was spine pain with radiation into the left lateral proximal femur, lateral thigh and occasionally below the knee into the posterior calf.  There was no evidence of a neurologic deficit.  Review of the March 2010 lumbar spine MRI showed a left lateral disc protrusion impinging the descending left S1 nerve root at L5S1 level, concordant with history and examination findings.  General medical examination showed normal sensation and reflexes of the lower extremities.  As noted above, December 2010 imaging showed left L5-S1 disc herniation.  The assessment was left L5 radiculopathy.  

In February 2011 the Veteran reported that the pain was radiating down both legs, although greater in his left leg.  On February 28, 2011, the day of his microdiskectomy, the Veteran's low back pain reportedly continued to radiate to the left lower extremity, but there was no incontinence or weakness.  Sensory deficits were present.  In May 2011, the Veteran reported that he experienced numbness of his left foot numbness even prior to the surgery.  In July 2012 the Veteran clarified that his reports of hip pain were in reference to his symptoms related to the pain that radiated from his lumbar spine.

At his August 2015 VA examination for his lumbar spine the Veteran reported experiencing pain that radiated down his back into his left thigh and at times even lower.  He reported that the radiating pain was less since his February 2011 lumbar discectomy.  Nevertheless, he reported right leg pain, and occasional numbness in both feet.  He denied tingling.  Sensory examination was normal, with the exceptions of decreased sensation in the left lower leg/ankle, and foot/toes.  Straight leg raising test was positive.  There was mild intermittent pain and mild paresthesias and/or dysesthesias for radiculopathies of the lower extremities.  The sciatic nerve was involved for both the right and left lower extremity radiculopathies.  The examiner indicated that the radiculopathy was mild on the right, and moderate on the left.

The August 2015 VA examination for peripheral nerves indicated that the Veteran had intermittent pain and mild bilateral lower extremity numbness.  Muscle strength testing was normal, there was no muscle atrophy, and reflexes were normal.  There was decreased sensation in the left lower leg, ankle, foot and toes.  The appellant's gait was normal, and all nerves were examined and judged to be normal.

In light of the evidence summarized above, the Board finds the Veteran's right lower extremity radiculopathy, which has been characterized by symptoms of numbness and intermittent pain, and judged by the examiner to cause mild sensory involvement, and is comparable to mild incomplete paralysis since July 21, 2009.  As such, a 10 percent evaluation is warranted for this period pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The Board notes that the Veteran's reflexes, nerves, and muscle strength testing were normal.  

Further in light of the evidence summarized above, the Board finds the Veteran's left S1 sensory radiculopathy, which has been characterized by numbness and intermittent pain, and judged by examiners to have moderate sensory involvement, is comparable to moderate incomplete paralysis for the entire period on appeal.  The Board observes that the Veteran reported in 2011 that he experienced numbness of the left foot even prior to his surgery, and sensory deficits were present at the time of surgery.  Hence, resolving all reasonable doubt in the Veteran's favor, a 20 percent evaluation is warranted for the entire period pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  It is noted that the Veteran describe his left lower extremity radiculopathy as worse than that on the right, and the examiner's opinion supports the same.  

While the Veteran is shown to have moderate left S1 sensory radiculopathy, moderately severe impairment is not shown.  The Veteran's reflexes, nerves, and muscle strength testing were normal.  In reaching this determination, the Board has considered the guidance established in 38 C.F.R. §§ 4.120, 4.123 and 4.124.  When the evidence is viewed as a whole, however, the criteria for a 20 percent rating for left lower extremity radiculopathy, but no higher, have been met for the entire period on appeal.

Other Considerations

The question of entitlement to an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2015).  

In the present case, there is no evidence that the Veteran's service-connected lumbar degenerative disc disease or bilateral lower extremity radiculopathy presents such an unusual or exceptional disability picture at any time so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-scheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-scheduler consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.

Individual unemployability

VA will grant a total disability rating based on individual unemployability when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the scheduler rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran is now in receipt of a 20 percent rating for lumbar degenerative disc disease, a 10 percent rating for right lower extremity radiculopathy, and a 20 percent rating for left lower extremity radiculopathy for a combined rating of 50 percent.  Although the Board has increased the rating for left lower extremity radiculopathy to 20 percent for the entirety of the appeal, there is no prejudice to the Veteran in adjudicating the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, as the combined disability rating prior to August 7, 2015 now reflects the same combined rating since August 7, 2015.  That is, at all times during the appellate term, the Veteran does not meet the scheduler requirements for a total disability evaluation based on individual unemployability due to service connected disorders under 38 C.F.R. § 4.16(a).  

When the percentage requirements of 38 C.F.R. § 4.16(a) are not met, individual unemployability benefits may be granted on an extraschedular basis in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b).  

The Board cannot award a total disability rating based on individual unemployability in the first instance because 38 C.F.R. § 4.16(b) requires that the issue first be submitted to the Director, Compensation Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Here, the RO did not submit the issue to the Director, Compensation Service, finding that the evidence did not show that the Veteran was unemployable.  

For a veteran to prevail on a claim for a total disability rating based on individual unemployability, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether an appellant is entitled to a total disability rating based on individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19.

In June 2010 the Veteran reported that he was unemployed but not retired for less than a year.  

At his August 2015 VA examination the Veteran reported that he performed mechanical work part time, with limited bending due to his back pain.  The examiner concluded that the service-connected back and radiculopathy did not render the Veteran unable to secure or follow a substantially gainful occupation with consideration of his education and work history.  Rather the examiner opined that a position that involved a degree of sedentary work or avoided repetitive bending or prolonged standing would be more appropriate.  The examiner indicated that a work position should allow for regular breaks from prolonged standing or walking (hourly), and avoid repetitive bending.  

Here, there is evidence that the Veteran is employed part-time.  There is also lay and medical evidence that he is limited due to his service-connected disabilities.  There is no medical evidence, however, that the Veteran is unable to secure and follow at least some form of substantially gainful occupation solely due to his service-connected disabilities alone.  Indeed, medical professionals have found that with certain work limitations, such as breaks from prolonged sitting or standing, and avoiding bending, the Veteran could be employed in a sedentary setting.  The Veteran currently works in a mechanical position part-time.   

The Veteran and his fiancé have made credible statements regarding his symptoms.  Despite this, the lay statements regarding difficulty in employment are outweighed by the medical evidence and opinion presented in the VA examination.  The Veteran is competent to report his symptoms, and to indicate that his symptoms have impacted his ability to work.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  He has not, however, demonstrated the necessary competency to make a finding that he is unemployable solely due to service-connected disabilities.  The Veteran does not have either the medical or social and industrial training necessary to determine the impact of his service-connected disabilities, standing alone, on his ability to secure some form of substantially gainful employment in the national economy.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Such a finding requires specialized training, and there is no suggestion that the Veteran has the requisite training to provide such an opinion. 

The examiner considered the Veteran's service connected disabilities for the service-connected lumbar spine and related lower extremity radiculopathies, to include his reports of symptomatology, and concluded that the Veteran was capable of sedentary work.  Indeed, the Veteran is currently involved in mechanical work.  In light of all of the foregoing, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the Board cannot grant entitlement to a total disability evaluation based on individual unemployability due to service connected disorders. 

In sum, the most probative evidence shows that the Veteran's lumbar spine and radiculopathy of the lower extremities do not preclude gainful employment.  As such, the evidence does not present such an exceptional picture that referral for extraschedular consideration of a total disability rating based on individual unemployability is warranted.  In light of the foregoing, referral for consideration of entitlement to a total disability rating based on individual unemployability on an extraschedular basis is not warranted.

The appeal is denied.  

As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.



ORDER

Entitlement to a rating in excess of 20 percent for service-connected lumbar degenerative disc disease since July 21, 2009 is denied.  

Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy since July 21, 2009 is denied. 

Entitlement to a rating of 20 percent, and no higher, for left lower extremity radiculopathy prior to August 7, 2015 is awarded subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a rating in excess of 20 percent for left lower extremity since August 7, 2015 is denied.  

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


